,•, '~'
                                                                                                                                                         I, I
          AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel   of!((/

                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November I, 1987)


                         Olbin Yovanny Cerrato-Mendoza                                Case Number: 3: 19-mj-23800

                                                                                      Jennifer L Coon
                                                                                      Defendant'   , ··   .
          REGISTRATION NO. 89082298                                                                           FILED
          THE DEFENDANT:
                                                                                                              SEP 16 2019
           [:gj pleaded guilty to count( s) 1 of Complaint
          •    was found guilty to count(s)                                         CLERK, U.S. DISTRICT COURT
                                                                                                        .. ,
               after a plea of not guilty.                                           "
                                                                                 BY                          DEPUTY
               Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):
          Title & Section                    Nature of Offense                                                         ·Count Number(s)
          8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
          •    The defendant has been found not guilty on count(s)
                                                                                   -----------~-------
          •    Count(s)
                            ------------------
                                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                                                    \ ../     i. rj
                                         •
                                    TIME SERVED                     [I] _ _ _I _
                                                                   11            " •_ _ _ _ _ _ days

           cgJ Assessment: $10 WAIVED            Fine: WAIVED
                                                           i:gJ
          [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, September 16, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    niili.l:::cocK
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                    3:19-mj-23800
